DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

Claim Status
Claims 19-20 and 35-52 are pending.
Claims 1-18 and 21-34 are cancelled.
Claims 20, 36, 38, 45-46, and 51-52 are withdrawn as being directed to a non-elected invention, the election of 4-(6-methyl-s-tetrazin-3-yl)phenylalanine (Tet-v2.0-methyl) having been made on 3/18/2019.
Claims 19, 35, 37, 39-44, and 47-50 have been examined.

Priority
This application is a 371 of PCT/US16/30469 05/02/2016
PCT/US16/30469 has PRO 62/155,333 04/30/2015
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Rejection
All rejections of record have been withdrawn because the amendments overcome the rejection of record.

New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claim is 37 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is NEW MATTER rejection.
Claim 37 comprises a limitation of “the protein or polypeptide having the tetrazine amino acid residue at a yield of at least 50 milligrams per liter of the medium”, but the specification failed to provide any information to support the limitation in claim 37. Thus, claim 37 is rejected as NEW MATTER.
2.	Claims 19, 35, 37, 39-44, and 47-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
(i)	The specification failed to provide a representative number of orthogonal tRNA and orthogonal aminoacyl-tRNA synthetase pair to support the genus of a pair of orthogonal tRNA and orthogonal aminoacyl-tRNA synthetase as claimed. 
The specification disclosed an orthogonal Methanococcus jannaschii (Mj) tyrosyl tRNA synthetase (RS)/tRNACUA pair capable of incorporating the compound of Tet-v2.0 and Methanosarcina Barkeri (Alb) pyrrolysyl tRNA synthetase (RS)/tRNACUA pair capable of incorporating the compound of Tet-v3.0 in E. coli. (p28, line 16-31). Furthermore, the specification only disclosed an amber codon (termination codon UAG) recognize by tRNACUA (p28, line 20) without referring to another selector codon as claimed (see claim 39). However, the limited disclosure of two pairs RS/ tRNACUA fails to represent the entire genus of an orthogonal synthetase or a tRNA of carrying a tetrazine amino acid as claimed. Thus, the specification failed to satisfy written description requirements.
(ii)	The specification failed to establish a structure and function relationship between a pair of tRNA synthetase/tRNA and incorporation of a tetrazine amino acid into a protein.
Applicant disclosed a specific pair of tRNA synthetase/tRNA can be isolated from screening a library (p35, line 15-20 bridging to p38, para 1). However, each species of aminoacyl-tRNA synthetases in the library has distinct structure and efficacy of incorporating a tetrazine amino acid into a protein and many species in the library do not even work. Thus, the specification failed to satisfy written description requirements and claims 19, 35, 37, and 47-50 are rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 39-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 is unclear with respect to the phrases of (i) “contacting the selected orthogonal aminoacyl-tRNA synthetase with the orthogonal tRNA that recognizes the orthogonal aminoacyl-tRNA synthetase” and (ii) “wherein the cell includes one of the plurality of cells or an additional cell”. For the phrase (i), it is unclear whether it is a manipulated step or just laws of nature within the plurality of cells expressing the orthogonal aminoacyl-tRNA synthetase. If phrase (i) merely laws of nature within the plurality of cells expressing the orthogonal aminoacyl-tRNA synthetase but not an action of a manipulated step, the phrase should be removed from the claim. For the phrase (ii), it is unclear with respect to the interrelationship between one of the plurality of cells or an additional cell. In one interpretation, “an additional cell” can be interpreted as a cell using the selected orthogonal aminoacyl-tRNA synthetase. In another interpretation, “an additional cell” means a cell not one of the plurality of cells using the selected orthogonal aminoacyl-tRNA synthetase. MPEP 2173.02 (I) states “During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”
With respect claim 39, it is unclear in terms of the phrases (i) “in the cultured cell or another cultured cell” and (ii) “associated with the selector codon or another selector codon”. For phrase (i), it is unclear for the difference between the cultured cell and another cultured cell, rendering the metes and bounds of claim 39 indefinite. For phrase (ii) it is unclear for the difference between the selector codon and another selector codon. The specification only disclosed an amber codon (termination codon UAG) recognize by tRNACUA (p28, line 20) without referring to another selector codon. Thus, phrase (ii) is indefinite. Claims 40-44 are rejected as depending on claim 39.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 35, 37, 39-44, and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Seitchik et al. (J. Am. Chem. Soc. 2012, 134, 2898−2901, cited 1/17/2019) in view of Yang et al. (WO 2015/054658 A1, cited 1/17/2020).
Claim 19 is drawn to a method of making a protein or a polypeptide via a pair of orthogonal aminoacyl-tRNA synthetase and tRNA in a cell as follows. 

    PNG
    media_image1.png
    753
    804
    media_image1.png
    Greyscale












Seitchik et al. teach “Genetically encoded tetrazine amino acid directs rapid site-specific in vivo bioorthogonal ligation with trans-cyclooctenes” (Title). Seitchik et al. teach the production of recombinant protein requires (i) a pair of orthogonal aminoacyl-tRNA synthetase and tRNA of 
    PNG
    media_image2.png
    447
    649
    media_image2.png
    Greyscale
MjRS/tRNACUA pair in pDule-mtaF vector and (ii) a vector of pBad-GFP-150TAG-His6 comprising a nucleic acid that encodes a GFP protein and a selector codon. Seitchik et al. teach production of GFP from pBad-GFP-150TAG-His6 is dependent on the tetrazine amino acid (e.g., compound 1) in the growth media. Seitchik’s lane 4 in Fig 1B above shows the orthogonal aminoacyl-tRNA synthetase preferentially aminoacylates the orthogonal tRNA with the tetrazine amino acid of compound 1 (lane 3-4 of fig 1B) in E.coli. (p2899, Fig 1 & legend).

    PNG
    media_image3.png
    232
    124
    media_image3.png
    Greyscale
Seitchik et al. do not teach a tetrazine amino acid as 


[AltContent: textbox ([img-media_image4.png]   [img-media_image5.png]   [img-media_image6.png])]Similarly, Yang et al. teach a method of incorporation tetrazine amino acid into a protein (Abstract). Yang et al. teach the use of a pair of orthogonal aminoacyl-tRNA synthetase and tRNA for incorporation various tetrazine compounds into a polypeptide [0097]. Yang et al. teach the produced polypeptide comprising a tetrazine amino acid is green fluorescent protein (p122, Example 4). Yang et al. further show the incorporated tetrazine amino acid analogs are compound 1-10 [0094]. Yang’s compound formula III [0087] shows Seitchik’s tetrazine amino acid compound 1 (moiety V = NH) is a homolog tetrazine amino acid of the elected species 4-(6-methyl-s-tetrazin-3-yl)phenylalanine (Tet-v2.0-methyl) shown as follows, reading on claims 19, 35, and 39.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to substitute Seitchik’s tetrazine amino acid compound 1 with Yang’s tetrazine amino acid homolog compound 4 because Yang et al. (i) show the elected species of compound 4 is a homolog of Seitchik’s tetrazine amino acid compound 1 in the compound formula III [0087] for optimizing expression of a tetrazine-containing polypeptide and (2) both tetrazine amino acid homologs can be incorporated into a protein by a pair of orthogonal aminoacyl-tRNA synthetase and tRNA. The combination would have reasonable expectation of success because both references teach a tetrazine amino acid can be incorporated into a green fluorescent protein by a pair of orthogonal aminoacyl-tRNA synthetase and tRNA. 
With respect to claim 37, Seitchik et al. suggest the top 20 performing clones produce > 300 mg/L of GFP protein comprising a tetrazine amino acid (p2899, para 2).

    PNG
    media_image7.png
    422
    634
    media_image7.png
    Greyscale
With respect to claim 40, Seitchik et al. teach tetrazine transcyclooctene reaction on GFP (p2899, Fig 2, legend).





[AltContent: textbox ([img-media_image4.png]   [img-media_image5.png]   [img-media_image6.png])]With respect to claims 41-44, Yang et al. teach the produced polypeptide comprising a tetrazine amino acid of compound formula III, reading on the elected species of compound 4 [0094], in a green fluorescent protein (p122, Example 4). The same incorporated tetrazine amino acid (compound 4 [0094]) must have the same properties as claimed. MPEP 2112.01 (II) states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
With respect to claims 47-48, Seitchik et al. teach the selected RS (orthogonal aminoacyl-tRNA synthetase) was cloned into a pDule vector that contains one copy of Mj tRNACUA to create pDule-mtaF for expression the GFP protein in E. coli. (p2899, col 1, para 3 & Fig 1).
With respect to claims 49-50, Seitchik et al. teach the orthogonal aminoacyl-tRNA synthetase is selected from a library of orthogonal aminoacyl:tRNA synthetases under control of the constitutive Escherichia coli GlnRS promoter and terminator (Seitchik et al. Supplemental Information. P5, para 1).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
09-September-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615